Notice of Allowability
Claims 1-2, 4-5, and 8-9 are allowed. 
The following is a statement on the Examiner’s reasons for allowance:

This application is a continuation of App. No. 16/373,522, now U.S. Pat. 10,504,474, which is a continuation of App. No. 15/174,846, now U.S. Pat. 10,297,221. 

Regarding Claim 1, Bu (Figs. 1-4), US 2004/0155849, teaches a data driver comprising: 
-digital-analog converter (DAC 316-1): and
-a plurality of output buffers (317-1) connected to an output terminal of the digital-analog converter (e.g., As shown in Fig. 3B, analog pixel data APD is transmitted from DAC from a single terminal to the analog buffer units 317-2).

Huang (Fig. 3), US 2011/0260746, teaches the concept of a unit gain buffer (104a; par. 0017).  In the combined invention, the analog buffer units of Bu would be unit gain buffers.  

Han (Fig. 1), US 2010/0177023, teaches the concept of a voltage stabilizer (40) comprising a source follower (e.g., Transistor M8 of voltage stabilizer 40 is considered a “source follower” because its input voltage and output voltage are the same), and a capacitor having one end connected to the source follower and another end directly connected to ground (e.g., Top end of capacitor C1 connected to the bottom end of M8 and the bottom end of C1 is directly connected to VGL, which is considered ground), wherein the source follower comprises at least one transistor (M8).  

However, neither Bu, Huang, Han, nor the remaining prior art, either alone or in combination, teaches a voltage stabilizer comprising: a capacitor having one end connected between an input terminal of the source follower and another end directly connected to ground. 

Claims 2, 4-5, and 8 are allowed because they depend on claim 1. 

Regarding Claim 9, Bu (Figs. 1-4) teaches a display device comprising:
-a display panel comprising a plurality of pixels at respective crossing regions of a plurality of data lines and a plurality of gate lines (e.g., LCD Panel with data lines and gate lines; par. 0006, 0022);
-a gate driver connected to the plurality of gate lines (e.g., Scan Driver; par. 0006); 
-a data driver (302; par. 0022) connected to the plurality of data lines (par. 0022); and
-a signal controller configured to control operations of the gate driver and the data
driver;
-wherein the data driver (302) comprises:
a digital-analog converter (316-1): and
(318-1) connected to an output terminal of the digital-analog converter (e.g., As shown in Fig. 3B, analog pixel data APD is transmitted from DAC from a single terminal to the analog buffer units 317-2). 

Huang (Fig. 3) teaches the concept of a unit gain buffer (104a; par. 0017).  In the combined invention, the analog buffer units of Bu would be unit gain buffers.  

Han (Fig. 1) teaches the concept of a voltage stabilizer (40) comprising a source follower (e.g., Transistor M8 of voltage stabilizer 40 is considered a “source follower” because its input voltage and output voltage are the same), and a capacitor having one end connected to the source follower and another end directly connected to ground (e.g., Top end of capacitor C1 connected to the bottom end of M8 and the bottom end of C1 is directly connected to VGL, which is considered ground), wherein the source follower comprises at least one transistor (M8).  

However, neither Bu, Huang, Han, nor the remaining prior art, either alone or in combination, teaches a voltage stabilizer comprising: a capacitor having one end connected between an input terminal of the source follower and another end directly connected to ground. 

				    	          Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        October 19, 2021